Citation Nr: 1818963	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-23 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating for post-traumatic stress disorder (PTSD) in excess of 30 percent prior to April 3, 2014, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in pertinent part, granted service connection for PTSD and assigned an initial disability rating of 30 percent.  In an August 2016 rating decision, the Veteran was assigned a disability rating of 50 percent, effective on April 3, 2014, for his PTSD.  His TDIU claim remained denied.

In September 2012, the Veteran testified before a Decision Review Officer of the Phoenix RO.  In August 2015, the Veteran testified in a videoconference hearing before the undersigned.  Transcripts of both hearings are associated with the record. 

In September 2015, the Board remanded this claim for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

FINDINGS OF FACT

1.  For the period prior to April 3, 2014, the Veteran's PTSD was manifested by symptoms such as irritability; depressed mood; chronic sleep impairment; anxiety; panic attacks; chronic sleep impairment; and mild to moderate short-term memory loss, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period since April 3, 2014, the Veteran's PTSD was manifested by symptoms such as irritability; depressed mood; chronic sleep impairment; anxiety; panic attacks; mild to moderate short-term memory loss; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity.

3.  The most competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities, alone, are not of such nature, and/or severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating in excess of 30 percent rating for PTSD prior to April 3, 2014, and in excess of 50 percent thereafter, have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU are not met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The Veteran's PTSD has been initially rated as 30 percent disabling prior to April 3, 2014, and 50 percent thereafter, under Diagnostic Code 9411. 

Under the General Rating Formula for Mental Disorders, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2017).

The next higher 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Period prior to April 3, 2014

The Veteran was treated for PTSD at the Temecula Vet Center from April 2010 to June 2012.  During these therapy sessions, the Veteran was noted to have irritability, occasional angry outbursts, and trust issues with others.  These treatment records also noted sleep issues due to disruptions, intrusive thoughts from his combat experience, temper issues with his bosses and co-workers, and anxiety.  He was reported as being open to counseling, honest, and able to recollect traumatic events with no problem.  The Veteran was also reported as reasonable but having an oppositional reaction to those who disagree with him.  Watching war movies was noted as a trigger for PTSD symptoms.  He endorsed going to the gym for exercise several times a week.  In July 2010, the Veteran brought a note to his therapist that his wife wrote, describing her experiences with his PTSD symptoms.  She wrote that he had jumped on her while sleeping as if he was attacking her; experienced flashbacks when reading letters that he had written her while in Vietnam; had flashbacks after watching a Vietnam War movie; and found him, in the nude, in the middle of the night hiding behind a couch because he was "hiding" from the enemy.  In June 2012, the therapist noted that the Veteran's anger was "percolating" under the surface, and that the Veteran felt self-conscious, guilty, and ashamed.  Furthermore, the Veteran's wife noticed he had significant mood swings after watching a Vietnam War movie near Memorial Day, and his response was to lash out against her because he disagreed.  

In April 2011, the Veteran was afforded a VA examination.  Symptoms included irritability; hypervigilance; quick startle response; detachment from others; recurring thoughts of Vietnam; sleep impairment; difficulty trusting others; periods of road rage and tensions while driving; verbal aggression towards others; and periods of anxiety.  The Veteran reported an increase in symptoms over the past decade and described them as episodic and mild to moderate in severity.  The Veteran reported that his PTSD symptoms have affected his daily functioning including relationships with others as he was irritable and had difficulty trusting people, often cutting people off if he felt betrayed regardless of the length of friendship.  He also noticed that his irritability was affecting his job performance as he was argumentative and critical of his co-workers.  He had a good relationship with his wife and a close relationship with his three children.  He was capable of self-care and managing daily life activities.  He also participated adequately in recreational activities and hobbies, although on some weekends he did not want to go out.  The Veteran worked at his job since 2005 and reported that he enjoyed his job.  He did not miss any time from work due to PTSD.  Mental status examination revealed that he was appropriately dressed and oriented.   His behavior was appropriate, friendly and cooperative in his interaction with the examiner.  The Veteran's affect, speech, and mood were normal.  He reported mild impairment for attention and focus.  The Veteran did not endorse panic attacks, history of delusion, or suspiciousness.  He sometimes experienced a flashback of seeing a soldier from Vietnam.  He also reported mild to moderate short-term memory.  He also endorsed passive thoughts of death although he had no specific intent or plan to harm himself.  He denied any history of suicide attempts.  The Veteran was diagnosed with PTSD.  The examiner opined that his symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care, and normal conversation as demonstrated by periods of anxiety, sleep impairment, and mild to moderate memory loss. 

A March 2011 VA treatment record notes that the Veteran was alert and oriented to time, place, and person; his recent and remote memory was intact; and his mood was calm and pleasant.  In December 2011, he was noted to have a normal mood, with appropriate affect and clear speech.  He underwent a PTSD screen and the results were negative.

From December 2011 to February 2014, the Veteran was also treated at the Murrieta VA Clinic.  During his treatment there, he was described as having normal mood, appropriate affect, and clear speech.   

In September 2012, the Veteran testified in a DRO hearing.  Here, he stated that he had a difficult time making and keeping friends as a result of his distrust of others.  He testified that he sometimes felt "down" and wanted to be left alone, preferring to see no one.  He testified on other PTSD symptoms including thoughts of despair and asking himself "Is this all worth it;" thinking of hurting others when aggravated or agitated; and dealing with panic attacks and road rage while driving.  He endorsed having good long-term memory, but poor short-term memory.  The Veteran also experienced flashbacks and nightmares, testifying that 24 hours does not pass without some form of recall and causing him to have difficulty sleeping through the night.  He testified that he feels better when withdrawing or keeping busy so he does not have time to think.

In September 2012, the Veteran was afforded another VA examination.  The Veteran's PTSD symptoms included anxiety; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a work like setting; and suicidal ideation.  Other PTSD symptoms included avoidant behavior; recurring distressing thoughts; distressing dreams; intense psychological distress with exposure to internal or external cues that symbolize an aspect of the traumatic event, acting, or feeling that the traumatic event were reoccurring, particularly when awakening from a nightmare; feelings of detachment from others; irritability; difficulty concentrating; hypervigilance; and exaggerated startle response.  The examiner diagnosed the Veteran with PTSD, delayed onset.  The examiner opined that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Having reviewed the evidence, the Board concludes that the Veteran's PTSD is most appropriately approximated by the criteria for a 30 percent rating for this period prior to April 3, 2014.  The findings reported above are most consistent with occupational and social impairment with occasional decrease in work efficiency due to symptoms such as depressed mood, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

The record reflects that the Veteran had issues with social functioning.  The examinations of record reflect that he spent time with his wife and that he was on good terms with his children and grandchildren.  He also indicated during his September 2012 hearing that he had two good friends.  However, the records also consistently show the Veteran had distrust of others, difficulty in making and establishing relationships, lack of desire to be social with others, thoughts of hurting others when aggravated, and panic attacks while driving due to road rage and distrust.  

With regard to his occupational functioning, the record reveals that the Veteran enjoyed his job and was proud of his occupational achievements, but had issues with his co-workers and bosses.  For example, in his April 2011 VA examination, the Veteran reported noticing that his irritability was affecting his job performance as he was argumentative and critical of his co-workers.  He expressed his irritability and argumentativeness with angry outbursts and reported that it was problematic for him to keep his temper under control at work.  The April 2011 VA examiner also opined that the Veteran had mild impairment for attention and focus.  In the September 2012 DRO hearing, the Veteran also testified that he had good long-term memory, and that his short-term memory was poor.  There is no evidence that the Veteran's behavior at work led to discipline, termination, or time lost.

The Board acknowledges that the Veteran endorsed having deep flashbacks and seeing a Vietnam soldier standing in the bushes of his backyard in his April 2011 VA examination.  However, on all other occasions, he denied auditory and visual hallucinations, and he did not have a history of delusions.  Furthermore, in regard to suicidal ideations and homicidal ideations, the Veteran sometimes reported that he experienced passive thoughts of whether life was worth it, calling it feelings of "despair."  He denied ever attempting suicide, and stated that he had no intention of ever acting upon the passive thoughts of death or of harming himself.  The Veteran reported angry outbursts and thoughts of acting physically aggressive against those whom angered him, but he denied a history of homicidal ideations, and stated that he had no intention of acting upon his thoughts.  Regardless, the Court has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case the Veteran's PTSD did cause some impairment; but this impairment was not so profound as to cause occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The examiners of record consistently noted that the Veteran's PTSD symptoms affected his desire to be social, and controlling his temper with his co-workers, but the level of occupational and social impairment is simply not consistent with a scheduler rating in excess of 30 percent which contemplates more severe social and occupational impairment.  

The Veteran's primary symptoms included irritable behavior, depressed mood, anxiety, chronic sleep impairment, and hypervigilance, all of which contemplated in the assigned 30 percent disability rating.  Therefore, the Board finds that the 30 percent disability rating assigned for the Veteran's service-connected PTSD is adequate for the period prior to April 3, 2014.  

Period since April 3, 2014 

In an April 2014 VA treatment record, the Veteran was found to have no suicidal ideation and was not deemed a risk for suicide.  During another April 2014 treatment session, the Veteran endorsed repeated, disturbing, and unwanted memories of the stressful experience; avoiding memories, reminders, thoughts, or feelings related to the event.  He also endorsed loss of interest in activities that he used to enjoy; feeling distant or cut off from other people; and reported trouble experiencing positive feelings.  The Veteran reported irritable behavior; angry outbursts; aggression; feeling jumpy or easily startled; having difficulty concentrating; and experiencing social impairment.  He described his familial relationships as stable but not close and stated his wife was his main support.  He reported having one friend, describing social situations as uncomfortable.  He reported difficulty in transitioning to Phoenix after retirement particularly when trying to relate to others.  The Veteran appeared for his appointment with good hygiene and grooming; and was described as cooperative, guarded, had good eye contact, spoke with normal and soft speech.  He had depressed mood and was anxious, but had no suicidal or homicidal ideations, and exhibited good insight and judgment.  The physician diagnosed him with PTSD and major depressive disorder and opined that although the Veteran may fulfill the criteria for panic disorder and social anxiety disorder, the Veteran's condition was suggestive that these conditions were more an epiphenomenon related to PTSD rather than separate conditions. 

In a May 2014 VA treatment appointment, the Veteran reported significant improvement of his mood since the prior appointment.  He was more relaxed and able to enjoy things with a decrease in experiencing ruminations.  Although he still woke up once or twice a night, he also reported his sleep improving.  He did not experience thoughts of self-harm and attempted to go out to a social gathering with his wife.  The physician noted he was appropriately dressed and had good hygiene.  The Veteran was cooperative, not agitated, and exhibited socially appropriate behavior.  His mood was positive with bright and congruent affect.  The physician diagnosed him with major depressive disorder, resolving, and PTSD.

VA treatment records from March 2014 to May 2016 show the Veteran sought and received treatment for his PTSD.  He was always appropriately dressed with good hygiene, and exhibited cooperative and socially appropriate behavior, with normal speech.  The physicians also noted he had good insight and intact judgment.  A continuing PTSD symptom during this treatment was the Veteran always being on guard, never trusting anyone, preferring to be alone, and feeling inferior or different from others.  In October 2014, the Veteran's wife noticed improvement in his symptomology, as the Veteran was less irritable, enjoyed things more, and returned from visiting his daughter in Idaho.  He reported less ruminations and less anxiety, but continued to endorse interrupted sleep.  In January 2015, the Veteran reported overall good sleep and energy with his prescription, although he experienced sleep issues around once a week.  Again, his mood was described as better with bright, congruent affect.  In April 2015, the Veteran reported that his anxiety was better although he still got anxious in crowded places.  In June 2015, the Veteran read a book related to Vietnam combat and became stressed out, easily upset, anxious, and angered.  After this experience, he decided to avoid exposing himself to triggers, and noticed that his mood had gradually gotten better, returning him to a baseline that he considered satisfactory.  In September 2015, he reported having some friends, unlike in the past, but was also doing many social activities because his wife wanted him to do them, not because he wanted to.  He continued his endorsement of having strong negative beliefs about himself, other people, or the world; feeling distant or cut-off from other people; and having trouble experiencing positive feelings.  The Veteran reported that his symptoms of irritable behavior, angry outburst, aggressive acting, hypervigilance, and difficulty concentrating were impairing him socially and occupationally.  In February 2016, the Veteran's wife reported that he and his wife went to California for a family visit, and she noted that he was drive moderately, not engaging in any road rage actions, seemed more relaxed, and able to enjoy his time.

In August 2015, the Veteran testified in a videoconference hearing.  He testified that in his opinion, his argumentativeness with his superiors and co-workers cost him potential job growth, eventually being so fed up with everything that he retired.  He gave an example of a work issue where he "blew up" in the CEO's office, and "in retrospect, it was very ugly and it just - something just triggered in me."  See August 2015 Videoconference Hearing, p. 7.  Regarding family, he testified that he did not see his children or grandchildren regularly as they all lived in different states, but his relationship with them was okay.  He testified that he tried to socialize with others, and do things outside the house for his wife, but he did not care to be around other people or in social situations.  The Veteran testified that he always felt a lot of anxiety due to others, feeling as if people were out to get him, and that he was cynical about others.  The Veteran confirmed that he was on prescription medication for depression, anxiety, and insomnia.  

In July 2016, the Veteran was afforded another VA examination.  The examiner found PTSD symptoms that included anxiety; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in adapting to stressful circumstances; avoidance of memories or reminders of traumatic events; persistent negative emotional state; feelings of detachment or estrangement from others; irritable behavior; hypervigilance; sleep disturbance; and angry outbursts.  The Veteran came to his appointment casually dressed with appropriate hygiene and grooming.  His speech was normal and he was cooperative with the examiner.  The Veteran reported having a good relationship with his family.  In regards to socializing, he is able to socialize with others in small groups, but if there is a large group, he does not go or has to leave.  The Veteran reported golfing and exercising at the gym regularly.  The examiner opined that his PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.  

In an August 2016 addendum opinion, the examiner stated that the Veteran's PTSD symptoms of irritability, hypervigilance, sleep disturbance effects, problems with concentration; difficultly in adapting to stressful circumstances were chronic.  In his opinion, the combination of the Veteran's difficulty in getting along with others, hypervigilance in work situations, and problems with concentration would have produced a moderate to serious impact on his ability to sustain adequate work performance in a competitive work setting, prior to the Veteran's retirement.

Having reviewed the evidence, the Board concludes that the Veteran's PTSD is most appropriately approximated by the criteria for a 50 percent rating for the period on appeal since April 3, 2014.  The findings reported above are most consistent with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The record reflects that the Veteran's issues with social functioning had improved slightly.  He continued to have a good relationship with his wife and maintained relationships with his children and grandchildren, even visiting them during road trips.  After retirement, the Veteran moved to Phoenix, Arizona, where he reported having difficulty transitioning and attempting to relate to others.  He also continued to endorse having strong negative beliefs about himself, other people, or the world; and feeling distant from other people.  His reported symptoms included angry outburst, aggressive acting, hypervigilance, and difficulty concentrating.  During his August 2015 videoconference hearing, the Veteran testified that always felt a lot of anxiety due to others, and was cynical about others' intentions as he felt everyone was out to get him.  However, since the move to Arizona, the Veteran's treatment records reflect that he was attempting to be social, although he did not particularly care to be around others or social situations, and in several instances, reported improvement in the PTSD symptoms that affected his social functioning.  For example, in October 2014 and February 2016, during road trips to visit family in different states, the Veteran's wife noticed that he was not experiencing road rage, seemed more relaxed, and able to enjoy his time.  In September 2015, he reported having some friends, unlike in the past.  In the July 2016 VA examination, the Veteran reported that he was able to socialize in small groups, but could not handle socializing in large groups.

With regard to his occupational functioning, the Veteran reported that he had retired.  During his August 2015 videoconference hearing, the Veteran testified that during his work history, he had held three executive positions and would report to owners, presidents or senior vice-presidents.  He was often argumentative with his superiors and his co-workers.  He retired because he was fed up with dealing with others.  July 2016 VA examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.  The August 2016 addendum included the examiner's opinion that the Veteran's PTSD symptoms of irritability, hypervigilance, sleep disturbance effects, concentration problems, and difficulty adapting to stressful circumstances were chronic.  In the examiner's opinion, the Veteran's symptoms produced a moderate to serious impact on the Veteran's ability to sustain adequate work performance in a competitive work setting, prior to the Veteran's retirement. 

Again, the Board acknowledges that that the Veteran questioned his self-worth in an August 2014 treatment note and endorsed feelings of "despair" during his August 2015 videoconference hearing.  However, the Board notes that in all other medical treatment records since April 3, 2104, the Veteran reported no intention of self-harm or harm onto others.

In this case, the Veteran's PTSD symptoms did cause some occupational and social impairment, but not so profound to cause the symptoms and effects required of a 70 percent disability rating, which requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; inability to establish and maintain effective relationships.  

The Veteran's primary symptoms included irritable behavior, depressed mood, anxiety, chronic sleep impairment, hypervigilance, problems with concentration, and difficulty in adapting to stressful circumstances, all of which contemplated in the assigned 50 percent disability rating.  Therefore, the Board finds that the 50 percent disability rating assigned for the Veteran's service-connected PTSD is adequate for the period since April 3, 2014.  

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  However, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

When the Veteran filed his claim for an increased rating for PTSD, he was service-connected for PTSD, rated at 30 percent; malaria at 10 percent; bilateral hearing loss at a noncompensable rating; and tinnitus at 10 percent.  The Veteran's combined disability rating was 40 percent from April 23, 2010; and 60 percent from April 3, 2014.  See C.F.R. § 4.25.  Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the schedular criteria for TDIU under C.F.R. § 4.16(a) are not met at any time during the pendency of the appeal.  The Veteran does not meet the schedular criteria for a TDIU.  

However, when the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, a TDIU rating may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran contends that his PTSD symptoms prevented him from job growth or caused him to be laid off from his positions.  The Board has considered the Veteran's statements, including those that his irritability affected his job performance as he was argumentative and critical of his co-workers.  However, as noted above, the Veteran reported he had a successful career in executive positions, and PTSD treatment records noted that he was proud of his occupational accomplishments.  As such, the Veteran's own statements, as well as his work history, are found to provide highly probative evidence against his claim.

The Veteran's PTSD symptomatology has generally been described as moderate in nature, and none of the examiners of record found that the Veteran's PTSD precluded his employment, as he was working.  The July 2016 examiner opined in an August 2016 addendum opinion that the Veteran's symptoms of irritability, hypervigilance, sleep disturbance effects, concentration problems, and difficulty adapting to stressful circumstances produced a moderate to serious impact on the Veteran's ability to sustain adequate work performance in a competitive work setting, prior to the Veteran's retirement.  His work history indicated he stopped working due to retirement and lost no time and was given no concessions when he was working.

Again, as noted above, the Veteran's service-connected PTSD was rated at 30 percent prior to April 3, 2014, and 50 percent thereafter, under 38 C.F.R. § 4.13, Diagnostic Code 9411.  Importantly, the Veteran's assigned rating contemplates moderate, but significantly less than total, occupational impairment.  Higher schedular ratings contemplate greater occupational impairment than does a 30 percent or 50 percent schedular rating.

The evidence of record is against the Veteran's claim, and a TDIU is denied.


ORDER

A rating in excess of 30 percent for PTSD prior to April 3, 2014, and 50 percent thereafter, is denied.

TDIU is denied




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


